t c memo united_states tax_court howard rebecca pate petitioner v commissioner of internal revenue respondent docket no filed date howard and rebecca pate pro sese randall durfee and gordon sanz for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively respondent also determined penalties under sec_6662 of dollar_figure and dollar_figure for and respectively the issues for decision are whether the pate association and pate joint_venture are disregarded for federal tax purposes and their income for the years in issue is attributed to petitioners whether petitioners are liable for self-employment_tax whether petitioners are entitled to any deductions beyond those conceded by respondent and whether petitioners are liable for the penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in texas at the time that they filed their petition during and petitioner howard w pate mr pate conducted a business as a pipeline inspector and consultant mr pate worked exclusively for anadarko petroleum corp or its affiliate anadarko gathering co anadarko anadarko reported nonemployee compensation on forms 1099-misc miscellaneous income that it issued to mr pate for those years the amounts received by mr pate and reported as nonemployee compensation were dollar_figure for and dollar_figure for during and rebecca pate ms pate was employed full time as a school teacher for the bryan independent school district in bryan texas petitioners had two young children living at home during the years in issue petitioners owned approximately acres of land in bryan texas by the end of petitioners maintained no more than cows on the property they did not sell any cows or calves during or petitioners did not maintain books_and_records of their cattle activity or any record showing profit and loss from that activity mr pate was away from home on business much of the time leaving ms pate and their children to feed the cattle petitioners’ cattle activity was not conducted in a businesslike manner and was not operated with an actual and honest profit objective petitioners filed form sec_1040 u s individual_income_tax_return for and the amounts paid to mr pate in relation to his business dollar_figure for and dollar_figure for were initially set out as gross_income on schedules c profit or loss from business petitioners however reduced these gross_income amounts to zero by claiming other expenses of equal amounts petitioners supposedly validated these schedule c expenses by noting that the business was pass thru and a form_1099 issued to above taxpayer id are properly reported for on schedule e page joint_venture and for on form_1120 s the gross_income set out on each schedule c was therefore not included in the computation of taxable_income the schedule e supplemental income and loss reflected a much smaller amount of income dollar_figure than that set out on schedule c dollar_figure petitioners reported that this income had been earned by the pate joint_venture petitioners filed the form_1120s u s income_tax return for an s_corporation for a so-called pate association that used the same address as petitioners’ residence the form_1120s reported gross_receipts of dollar_figure claimed cost_of_goods_sold of dollar_figure and business deductions of dollar_figure and reported net business income of dollar_figure the pate association and pate joint_venture were concepts that in mr pate’s words put all of our stuff under one and so we could file everything as one to make it easy for us to file our income_tax mr pate did not know whether the pate association and pate joint_venture were one and the same or two separate entities these two concepts which had no purpose other than to reduce petitioners’ federal income taxes had been suggested by richard ohendalski a certified_public_accountant c p a associated with the legacy group employees of the legacy group prepared petitioners’ income_tax returns for and as a result of the manner in which their federal_income_tax returns for and were prepared petitioners failed to report self-employment_tax due on mr pate’s business profit in addition deductions claimed as business deductions included personal expenses and other nondeductible items the amounts and the nature of the specific items claimed were not disclosed on petitioners’ returns during an audit of their federal_income_tax returns for and petitioners presented various receipts and schedules to support deductible business_expenses only the following amounts were substantiated to the satisfaction of respondent year description amount repairs utilities and phone automobile dues fees legal accounting automobile telephone opinion dollar_figure big_number big_number big_number a taxpayer has the right to elect a business form to minimize or altogether avoid the incidence of taxation by any means that the law permits see 293_us_465 while a taxpayer is free to adopt a corporate or partnership form of doing business the entity must have been organized for a substantial business_purpose or actually engage in substantive income-producing activity in order to be recognized as a separate taxable entity see 337_us_733 319_us_436 the government however is not required to simply accept a taxpayer’s election of business form where that form is unreal 308_us_473 instead the government should disregard such an entity as any other result would allow the schemes of the taxpayer to supersede the law id mr pate testified and petitioners do not deny that they adopted their tax-reporting methodology solely for tax reasons the so-called pate association and pate joint_venture had no business_purpose they merely supported a methodology designed to avoid reporting and paying federal_income_tax and self- employment_tax on mr pate’s earnings during the years in issue and to allow the amounts and the nature of particular expenses to be concealed petitioners could not provide credible_evidence that the pate association and pate joint_venture were viable entities separate from petitioners for federal tax purposes because these entities have no economic_substance and separate legal existence the income in issue is attributed to petitioners and subject_to federal_income_tax with respect to their liability for self-employment taxes petitioners’ brief asserts the following frivolous position self-employment_tax in the notice_of_deficiency respondent seeks to assert self-employment_tax self-employment taxes are imposed only upon the operations of a trade_or_business trade_or_business is defined in the internal_revenue_code as the performance of the functions of a public_office see sec_7701 self-employment_tax also depends upon the definition of trade_or_business as in sec_162 sec_162 makes no changes to the code wide definition in sec_7701 as applies to petitioner sec_7701 provides that for purposes of the internal_revenue_code the term trade or business’ includes the performance of the functions of a public_office frivolous arguments based on converting the term includes in a section of title_26 to includes only have been soundly rejected see 833_f2d_1538 11th cir 754_f2d_747 7th cir petitioners’ argument is patently fallacious and deserves no further consideration see 737_f2d_1417 5th cir petitioners are liable for self-employment_tax on the net_income of mr pate’s business as a pipeline inspector and consultant see generally sec_1401 sec_1402 sec_1_1402_a_-1 income_tax regs although copies of various receipts and schedules were marked as exhibits at trial petitioners did not provide any testimony or otherwise explain the amounts claimed as deductions that were not substantiated to the satisfaction of respondent respondent did not stipulate that the exhibits established that petitioners incurred expenses in the conduct of the trade_or_business or with the intention of making a profit or that they reflected ordinary and necessary business_expenses the documents are not self-proving and to the extent that they are legible include many items that are not deductible they are not reliable evidence of deductibility it is impossible to tell from the record which items supported the deductions respondent agreed to the parties dispute whether petitioners’ cattle activity was engaged in for profit and whether expenses related to it would be deductible under sec_162 petitioners’ brief makes several factual arguments that are not supported by the evidence the limited evidence in the record is to the effect that petitioners did not conduct the activity in a manner demonstrating an actual and honest profit objective see sec_1_183-2 income_tax regs we need not conduct a detailed analysis of the factors however because petitioners have not identified or explained on their tax returns or during their testimony the items in dispute that they claim related to the cattle activity petitioners have not presented any testimony or evidence that they are entitled to deductions beyond those respondent conceded and they have failed to satisfy their burden of proving that they are entitled to deductions see sec_7491 503_us_79 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6662 provides a penalty in an amount equal to percent of the portion of an underpayment which is attributable to various factors including negligence disregard of rules or regulations or any substantial_understatement_of_income_tax see sec_6662 and respondent has the burden of production with respect to any penalty see sec_7491 the evidence produced establishes erroneous tax_return reporting and improper deductions resulting in a substantial_understatement_of_income_tax although petitioners claim to have relied upon the advice of a c p a in adopting their filing methodology they did not present evidence of what information they gave the return preparers or what advice the accountant gave them before filing the returns for the years in issue see 115_tc_43 affd 299_f3d_221 3d cir they have failed to identify any reasonable basis for the methodology or any other ground for reducing the understatement_of_tax subject_to the penalty see sec_6662 the penalties are appropriate and will be sustained we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issues to reflect respondent’s concessions decision will be entered under rule
